   Case 20-42376       Doc 5    Filed 10/06/20 Entered 10/06/20 18:01:08          Desc Main
                                 Document     Page 1 of 110



                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MINNESOTA


                                                          Joint Administration Requested
In re:
                                                                   Case No.: 20-32353
UrtheCast Corp., et al.,
                                                                   Chapter 15
         Debtors in a Foreign Proceeding.1


 EMERGENCY MOTION OF FOREIGN REPRESENTATIVE FOR ENTRY OF AN
ORDER (I) GRANTING EXPEDITED RELIEF AND (II) GRANTING PROVISIONAL
    RELIEF PURSUANT TO SECTION 1519 OF THE BANKRUPTCY CODE



         1.     UrtheCast Corp. (“UrtheCast” or the “Foreign Representative”), in its capacity as

authorized foreign representative of itself and the affiliated debtors as captioned above

(collectively, the “Debtors” and, together with their affiliates in the Canadian Proceeding, the

“UrtheCast Group”), respectfully moves the Court for the relief requested below and gives notice

of hearing.

         2.     The Court will hold a hearing on this Motion at 1:30 p.m. Central time on

October 9, 2020 in Courtroom 2B, 316 North Robert Street, St. Paul, Minnesota, 55101. Parties

may appear telephonically by dialing 1-888-684-8852, entering Access Code 5988550 when

prompted, and entering Security Code 0428 when prompted.

         3.     Local Rule 9006-1(b) provides deadlines for responses to this Motion. However,

given the expedited nature of the relief sought, the Foreign Representative does not object to

         1
        The Debtors and the last four digits of their U.S. EIN or other unique identifier are as
follows: UrtheCast Corp. (#7087); Geosys-Int’l, Inc. (#8642); Geosys Australia PTY (#1624);
Geosys Europe SARL (#4389); Geosys S.A.S. (#3790); Geosys do Brasil Sistemas de
Informacao Agriocola Ltda (#01-34); and Deimos Imaging S.L.U. (#4529). The Debtors’
mailing address is 1055 Canada Place, Ste 33, Vancouver BC V6C0C3.
   Case 20-42376       Doc 5    Filed 10/06/20 Entered 10/06/20 18:01:08          Desc Main
                                 Document     Page 2 of 110



written responses being filed and served not later than 11:30 a.m. Central time, October 9, 2020,

which is two hours before the time set for the hearing.

          4.   This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

1334, Fed. R. Bankr. P. 5005, and Local Rule 1070-1. Recognition of a foreign proceeding and

other matters under chapter 15 of the Bankruptcy Code are core matters under 28 U.S.C.

§ 157(b)(2)(P).

          5.   This motion arises under 11 U.S.C. §§ 105, 362, 363, 365, 1517, and 1519 of the

Bankruptcy Code. This motion is filed under Fed. R. Bankr. P. 9014 and Local Rules 9013-1.

          6.   To protect the Canadian Proceeding and Debtors’ contractual and property rights,

and to enable the UrtheCast Group to access the debtor-in-possession financing that was

approved by the Revised Initial Order (defined below), the Foreign Representative seeks

immediate, provisional relief. The Foreign Representative respectfully requests entry of an order

substantially in the form attached hereto (a) provisionally giving full force and effect in the

United States to the Initial Order issued on September 4, 2020 (the “Initial Order”), as amended

by the Amended and Restated Initial Order issued on September 14, 2020 (the “Amended Initial

Order”), as further amended by the Revised Amended and Restated Initial Order issued on

September 23, 2020 (the “Revised Initial Order”) by the Supreme Court of British Columbia,

Canada (the “Canadian Court”), No. S-208894, Vancouver Registry (the “Canadian

Proceeding”),2 (b) provisionally applying sections 362, 363, and 365 of the Bankruptcy Code in

these chapter 15 cases under section 1519 of the Bankruptcy Code, and (c) granting related

relief.

                             Background and Procedural Posture

          2
          A true a correct copy of the Initial Order, the Amended Initial Order, and the Revised
Initial Order are attached hereto as Exhibits A, B and C.

                                                2
  Case 20-42376        Doc 5    Filed 10/06/20 Entered 10/06/20 18:01:08          Desc Main
                                 Document     Page 3 of 110



       7.      The Canadian Proceeding is a proceeding under the Companies’ Creditors

Arrangement Act, which is Canada’s equivalent to Chapter 11 of the Bankruptcy Code.

       8.      The Foreign Representative has properly commenced these chapter 15 cases

under section 1504 and 1509 of the Bankruptcy Code by the filing of a petition for recognition of

the Canadian Proceeding under section 1515 of the Bankruptcy Code.

       9.      UrtheCast is the overall corporate parent of the UrtheCast Group of companies. It

is a public entity listed on the Toronto Stock Exchange under the ticker symbol “UR” and it

maintains its Corporate head office at 1055 Canada Place – Suite 33 Vancouver, BC V6C 0C3.

A copy of UrtheCast’s organization chart is attached hereto as Exhibit D.

       10.     UrtheCast is a technology company developing world-first technologies in data

services, geo-analytics, machine learning and artificial intelligence. The UrtheCast Group

currently owns and operates two earth observation satellites. In 2019, through the acquisition of

Geosys (as defined below), the UrtheCast Group expanded its expertise to include agricultural

analysis of satellite and weather data. The UrtheCast Group has been working towards the launch

of UrtheDaily, the world’s first earth observation system designed from the ground up to produce

scientific-quality and analytics-ready imagery of the entire earth every day.

       11.     In January 2019, UrtheCast acquired an operating unit called Geosys which

provides scientific grade weather and satellite data and proven methodologies for monitoring and

benchmarking agricultural crops (“Geosys”). Geosys operates primarily in Maple Grove,

Minnesota and Toulouse, France in entities incorporated under the laws of those countries. As of

August 2020, a total of 12 employees worked from various locations in the U.S., including

Maple Grove, Minnesota.




                                                 3
  Case 20-42376       Doc 5     Filed 10/06/20 Entered 10/06/20 18:01:08          Desc Main
                                 Document     Page 4 of 110



       12.     The Maple Grove, Minnesota entity is Geosys-Int’l, Inc., which is a Delaware

corporation.   Since 1998, Geosys-Int’l, Inc. has been registered to conduct business in

Minnesota. Geosys-Int’l, Inc.’s principal business address in the U.S. is currently 7365

Kirkwood Court N., Suite 150 Maple Grove, MN. Its registered agent in Minnesota is currently

CT Corporation, which is located at 1010 Dale Street N. St. Paul, MN 55117–5603.

       13.     In connection with the Geosys acquisition, certain entities comprising the

UrtheCast Group entered into several agreements, including with Winfield Solutions, LLC, a

Delaware limited liability company with a principal place of business in Arden Hills, Minnesota.

In particular, pursuant to a Purchase Agreement dated November 6, 2018 by and among Land

O’Lakes, Inc., 1185781 B.C. LTD. and UrtheCast (the “Purchase Agreement”), UrtheCast Corp.

purchased, through 1185781 B.C. LTD. all of the issued and outstanding equity in the capital of

Geosys-Int’l, Inc., Geosys Australia Pty, Geosys do Brasil sistemas de Informacao Agriocola

Ltda and Geosys Technology Holding LLC, which in turn, held all of the issued and equity

capital in Geosys Europe Sarl and is the sole member of GEOSYS France, on the terms and

subject to the conditions contemplated by the Purchase Agreement. This “First Transaction”

closed in January 2019.

       14.     UrtheCast Corp., through 1185781 B.C. LTD, also sought to purchase from

Winfield Solutions, LLC certain “Acquired Platform Assets” on the terms and conditions set

forth in the Purchase Agreement—the “Second Transaction.”

       15.     During the period between the First Transaction and the Second Transaction,

Winfield Solutions, LLC and certain other UrtheCast Group entities entered into license and

service agreements, which include licenses, software, services and other assets with a connection

to the United States.     Specifically, UrtheCast Corp., Geosys-Int’l, Inc., and certain other



                                               4
  Case 20-42376       Doc 5    Filed 10/06/20 Entered 10/06/20 18:01:08          Desc Main
                                Document     Page 5 of 110



UrtheCast Group entities entered into an Interim License and Services Agreement with Winfield

Solutions, LLC (the “Interim License and Services Agreement”). Pursuant to the terms of the

Interim License and Services Agreement, Winfield Solutions, LLC licenses certain technology

and provides certain services. Moreover, UrtheCast Corp. and two subsidiaries, Deimos Imaging

S.L.U., a Sociedad limitada unipersonal under the laws of Spain, and GEOSYS S.A.S., a société

par actions simplifiée under the laws of France, entered into a Long Term License and Services

Agreement with Winfield Solutions, LLC (the “Long Term License and Services Agreement”).

Pursuant to the terms of the Long Term License and Services Agreement, Winfield Solutions,

LLC licenses certain imagery products to the applicable UrtheCast Group entities and they

provide certain services to Winfield Solutions, LLC. The term of the Long Term License and

Services Agreement is 13 years.

       16.    Pursuant to the Long Term License and Services Agreement, Winfield Solutions,

LLC is liable to the applicable entity of the UrtheCast Group $7,300,000 per year in quarterly

installments (the “Winfield Receivable”).

       17.    Each of the Debtors is a party to the Interim License and Services Agreement

and/or the Long Term License and Services Agreement.

       18.    The UrtheCast Group operates as a functionally integrated group and is

consolidated financially. The managerial decision making is primarily made from the Vancouver

head-office and many of the operational functions are consolidated, with the exception that some

functions with respect to Geosys have not been fully consolidated.

       19.    To address current financial difficulties, the UrtheCast Group initiated the

Canadian Proceeding on September 3, 2020.           Pursuant to the Initial Order, issued on




                                               5
  Case 20-42376        Doc 5     Filed 10/06/20 Entered 10/06/20 18:01:08             Desc Main
                                  Document     Page 6 of 110



September 4, 2020, Ernst & Young Inc. was appointed as Monitor, a stay of proceedings was

granted, and certain charges were approved.

       20.     The UrtheCast Group, with the oversight and assistance of the Monitor,

immediately (i) pursued interim financing arrangements to address short term liquidity; (ii)

continued performance improvement initiatives; (iii) developed a sale and investment solicitation

process (“SISP”) for core elements of their go-forward business plan; and (iv) pursued the sale of

non-core assets.

       21.     The Initial Order was subsequently amended and restated on September 14, 2020,

and the Revised Initial Order was issued on September 23, 2020. Among other things, the

Revised Initial Order authorized the UrtheCast Group to obtain certain debtor-in-possession

financing secured by substantially all assets, including on the Geosys business assets (and the

Winfield Receivable), which is senior in priority to any pre-existing security interests. See

Revised Initial Order, ¶¶ 42-51. The financing approved by the Revised Initial Order required,

as a condition precedent to advances being made, that “recognition orders” be issued in respect

of the Initial Order in any foreign jurisdiction in which the UrtheCast Group operates or holds

assets, including, without limitation, the United States and France, if, in the opinion of the DIP

lender, such orders are necessary for the protection or preservation of its security and priority.

       22.     The DIP Lender has informed the UrtheCast Group that recognition orders are

necessary in the United States. Despite the commencement of the Canadian Proceeding, there is

a risk that the Debtors’ creditors may refuse to recognize the Canadian Proceeding, attempt to

take enforcement actions against the Debtors’ assets located in the United States, or terminate or

interfere with U.S. contracts with the Debtors.




                                                  6
  Case 20-42376       Doc 5     Filed 10/06/20 Entered 10/06/20 18:01:08           Desc Main
                                 Document     Page 7 of 110



       23.     To mitigate this risk, and to satisfy the condition precedent to obtain debtor-in-

possession financing in connection with the Canadian Proceeding, the Foreign Representative

filed petitions under chapter 15 of the Bankruptcy Code for recognition of the Canadian

Proceeding, thereby commencing the Debtors’ chapter 15 cases. On October 2, 2020, the

Canadian Court issued a Stay Extension and Foreign Representative Order, a copy of which is

attached hereto as Exhibit E (the “Stay Extension and Foreign Representative Order”).

                                        Relief Requested

       24.     The Foreign Representative seeks provisional relief as a bridge to the hearing on

its petition for recognition of the Canadian Proceeding. The Foreign Representative seeks entry

of the proposed order (a) provisionally giving full force and effect in the United States to the

Initial Order, the Amended Initial Order, and the Revised Initial Order, (b) provisionally

applying sections 362, 363, and 365 of the Bankruptcy Code in these chapter 15 cases under

section 1519 of the Bankruptcy Code, and (c) granting related relief.

       25.     Entry of the proposed order granting such temporary relief is necessary to extend

the protections of the automatic stay to the Debtors’ assets located in the United States, prevent

contract counterparties from modifying, terminating, refusing to perform under, or interfering

with the Debtors’ U.S. contracts, and allow the Canadian Proceeding to proceed without

interference to the Debtors’ businesses and assets located in the United States. This relief is

necessary to the success of the Canadian Proceeding and is consistent with the interests of

international comity and U.S. public policy.



                                        Expedited Relief




                                                7
  Case 20-42376        Doc 5    Filed 10/06/20 Entered 10/06/20 18:01:08           Desc Main
                                 Document     Page 8 of 110



         26.   Unlike a voluntary chapter 11 case, the automatic stay and other powerful

provisions of the Bankruptcy Code are not immediately applicable upon the filing of a petition

under chapter 15. However, Section 1519 specifically contemplates provisional, emergency

relief in this situation. The Foreign Representative has provided notice of this Motion and the

hearing by the most expeditious means possible. Therefore, cause exists to reduce notice of the

hearing and to grant expedited relief.

         27.   Pursuant to Local Rule 9013-2(a), this motion is verified and is accompanied by a

memorandum of law, a proposed order, and proof of service.

         WHEREFORE, the Foreign Representative respectfully requests that the Court enter an

order:

      A.     Provisionally giving full force and effect in the United States to the Initial Order,
the Amended Initial Order, and the Revised Initial Order;

        B.     Provisionally applying sections 362, 363, and 365 of the Bankruptcy Code in
these chapter 15 cases; and

         C.    Granting such other and further relief as justice requires.

                                               FREDRIKSON & BYRON, P.A.

Dated: October 6, 2020                         /e/ Ryan T. Murphy
                                               Ryan T. Murphy (#311972)
                                               James C. Brand (#387362)
                                               FREDRIKSON & BYRON, P.A.
                                               200 South Sixth Street
                                               Suite 4000
                                               Minneapolis, MN 55402-1425
                                               (612) 492-7000

                                               ATTORNEYS FOR THE FOREIGN
                                               REPRESENTATIVE




                                                 8
  Case 20-42376       Doc 5    Filed 10/06/20 Entered 10/06/20 18:01:08           Desc Main
                                Document     Page 9 of 110




                                       VERIFICATION

       I, Sai Chu, the Chief Financial Officer of the Foreign Representative, declare under

penalty of perjury that the facts set forth in the preceding Emergency Motion of Foreign

Representative for Entry of an Order (I) Granting Expedited Relief and (II) Granting Provisional

Relief Pursuant to Section 1519 of the Bankruptcy Code are true and correct to the best of my

knowledge, information and belief.


Dated: October ___, 2020                    Signed: ______________________________
                                                    Sai Chu
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 10 of 110



                                EXHIBIT A
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 11 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 12 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 13 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 14 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 15 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 16 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 17 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 18 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 19 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 20 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 21 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 22 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 23 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 24 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 25 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 26 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 27 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 28 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 29 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 30 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 31 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 32 of 110



                                EXHIBIT B
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 33 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 34 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 35 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 36 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 37 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 38 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 39 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 40 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 41 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 42 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 43 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 44 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 45 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 46 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 47 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 48 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 49 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 50 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 51 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 52 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 53 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 54 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 55 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 56 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 57 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 58 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 59 of 110



                                EXHIBIT C
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 60 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 61 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 62 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 63 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 64 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 65 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 66 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 67 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 68 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 69 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 70 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 71 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 72 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 73 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 74 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 75 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 76 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 77 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 78 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 79 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 80 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 81 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 82 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 83 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 84 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 85 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 86 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 87 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 88 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 89 of 110



                                EXHIBIT D
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 90 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 91 of 110



                                EXHIBIT E
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 92 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 93 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 94 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 95 of 110
Case 20-42376   Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                        Document      Page 96 of 110
   Case 20-42376        Doc 5    Filed 10/06/20 Entered 10/06/20 18:01:08            Desc Main
                                 Document      Page 97 of 110



                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MINNESOTA


                                                            Joint Administration Requested
In re:
                                                                     Case No.: 20-32353
UrtheCast Corp., et al.,
                                                                     Chapter 15
         Debtors in a Foreign Proceeding.1


    MEMORANDUM OF LAW IN SUPPORT OF MOTION OF THE FOREIGN
  REPRESENTATIVE FOR ENTRY OF AN ORDER (I) GRANTING EXPEDITED
 RELIEF AND (II) GRANTING PROVISIONAL RELIEF PURSUANT TO SECTION
                    1519 OF THE BANKRUPTCY CODE



         The Foreign Representative has moved the Court for entry of an order (a) provisionally

giving full force and effect in the United States to the Initial Order, the Amended Initial Order,

and the Revised Initial Order, (b) provisionally applying sections 362, 363, and 365 of the

Bankruptcy Code in these chapter 15 cases under section 1519 of the Bankruptcy Code, and (c)

granting related relief. The supporting facts are set forth in the verified motion (the “Motion”).

All capitalized terms have the meaning ascribed to them in the Motion. The Court should grant

the relief requested to facilitate the Debtors’ reorganization under Canadian law.

                                         BACKGROUND

         The Foreign Representative refers to the facts stated in the Motion.




         1
        The Debtors and the last four digits of their U.S. EIN or other unique identifier are as
follows: UrtheCast Corp. (#7087); Geosys-Int’l, Inc. (#8642); Geosys Australia PTY (#1624);
Geosys Europe SARL (#4389); Geosys S.A.S. (#3790); Geosys do Brasil Sistemas de
Informacao Agriocola Ltda (#01-34); and Deimos Imaging S.L.U. (#4529). The Debtors’
mailing address is 1055 Canada Place, Ste 33, Vancouver BC V6C0C3.
  Case 20-42376        Doc 5     Filed 10/06/20 Entered 10/06/20 18:01:08             Desc Main
                                 Document      Page 98 of 110



                                            ANALYSIS

       I.      Section 1519 of the Bankruptcy Code Authorizes the Requested Provisional
               Relief.

       The Foreign Representative has filed this chapter 15 proceeding seeking recognition of

the Canadian Proceeding as foreign main proceedings under section 1517 of the Bankruptcy

Code. Section 1519 of the Bankruptcy Code permits the Court “from the time of filing a petition

for recognition until [it] rules on the petition” to grant provisional relief pending recognition of

the foreign proceeding where such relief is “urgently needed to protect the assets of the debtor or

the interests of the creditors.” 11 U.S.C. § 1519(a). Section 1519(a) of the Bankruptcy Code

describes the scope of available provisional relief, which includes, without limitation:

               a.       staying execution of the debtor’s assets;
               b.       entrusting the administration or realization of all or part of the debtor’s
                        assets located in the United States to the foreign representative or another
                        person authorized by the court, including an examiner, in order to protect
                        and preserve the value of assets that, by their nature or because of other
                        circumstances, are perishable, susceptible to devaluation or otherwise in
                        jeopardy; and
               c.       any relief referred to in paragraph (3), (4), or (7) of section 1521(a).

       Accordingly, the Foreign Representative seeks provisional relief under sections 105(a)

and 1519 of the Bankruptcy Code. The Foreign Representative seeks the provisional application

of sections 362 and 365(e) of the Bankruptcy Code for the purposes of maintaining the status quo

until the Court rules on the Debtors’ chapter 15 petitions.

       The provisional relief requested here is necessary to implement the chapter 15 policies of

promoting cooperation between courts of the U.S. and courts of foreign countries involved in

cross-border restructuring cases, the “fair and efficient administration of cross border [cases] that

protects the interest of all creditors, and other interested entities,” including the Debtors, and the

“protection and maximization of the value of the [Debtors’] assets.” 11 U.S.C. § 1501(a).



                                                  2
  Case 20-42376        Doc 5     Filed 10/06/20 Entered 10/06/20 18:01:08          Desc Main
                                 Document      Page 99 of 110



       The provisional relief sought herein is of a type frequently granted in chapter 15 cases.

Bankruptcy courts recognize the importance of imposing the stay under section 362 of the

Bankruptcy Code or ordered similar relief to maintain the status quo pending recognition or

disposition of foreign proceedings in ancillary cases under both chapter 15 and section 304 of the

Bankruptcy Code, including in respect of recognition proceedings that relate to corporate

restructurings of non-insolvent corporations. In re AllSaints USA Ltd., Case No. 20-33072, ECF

No. 20 (Bankr. S.D. Texas June 17, 2020); In re Kraus Carpet Inc., Case No. 18-12057, ECF

No. 17 (Bankr. D. Del. Sept. 12, 2018); In re Altos Hornos de México, S.A.B. de C.V., Case No.

16-11890, ECF No. 17 (Bankr. D. Del. Aug. 17, 2016); In re Abengoa, S.A., Case No. 16-10754,

ECF No. 20 (Bankr. D. Del. Mar. 31, 2016); In re Essar Steel Algoma Inc., Case No 15-12271,

ECF No. 30 (Bankr. D. Del. Nov. 10, 2015).

       II.     Provisional Relief Is Needed to Protect the Debtors’ Assets and
               Restructuring Efforts.

       Provisional relief is needed here to protect the Debtors’ assets and the interests of all

stakeholders. See 11 U.S.C. § 1519(a). Although a “petition for recognition of a foreign

proceeding shall be decided upon at the earliest possible time,” there is necessarily a gap

between the time the petition for recognition is filed and the time the court makes a decision on

whether a proceeding should be recognized. 11 U.S.C. § 1517(c). Prior to recognition, a chapter

15 debtor is not automatically entitled to the automatic stay or any other provisions of the

Bankruptcy Code, which, in this case, necessitates an order granting provisional relief.

Provisional relief should be granted “where relief is urgently needed to protect the assets of the

debtor or the interests of the creditors.” 11 U.S.C. § 1519(a).




                                                  3
  Case 20-42376        Doc 5     Filed 10/06/20 Entered 10/06/20 18:01:08            Desc Main
                                 Document      Page 100 of 110



       Absent provisional relief, individual actions brought by creditors or other parties could

threaten to interfere with the Canadian Proceeding or impact the recently approved debtor-in-

possession financing, which would jeopardize the viability of the Canadian Proceeding

       III.    The Requested Relief Meets the Standards for a Preliminary Injunction.

       Provisional relief under chapter 15 of the Bankruptcy Code is conditioned on a foreign

representative demonstrating that a debtor meets the standards applicable to an injunction. See 11

U.S.C. § 1519(e). In the Eighth Circuit, the standards for injunctive relief requires a showing of

the following elements: “(1) the threat of irreparable harm to the movant; (2) the state of the

balance between this harm and the injury that granting the injunction will inflict on [the

nonmovant]; (3) the probability that [the] movant will succeed on the merits; and (4) the public

interest.” Management Registry, Inc. v. AW Companies, Inc., 920 F. 3d 1181, 1183 (8th Cir.

2019) (citing Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d 109, 113 (8th Cir. 1981) (en banc)).

               A. The Debtors face irreparable harm if immediate relief is not granted.

       Provisional relief is necessary to avoid irreparable harm for two independent reasons.

First, the imposition of the automatic stay and section 365(e) of the Bankruptcy Code will

preserve the Debtors assets and contracts for the benefit all stakeholders to be administered in the

Canadian Poceeding. Provisional Relief Order provides for a stay against seizure of assets and

litigation akin to the automatic stay embodied in section 362(a) of the Bankruptcy Code. See,

e.g., In re Netia Holdings S.A., 278 B.R. 344, 352 (Bankr. S.D.N.Y. 2002) (“It is well established

. . . that the dissipation of the finite resources of an insolvent estate constitutes irreparable

injury.”); In re MMG, LLC, 256 B.R. 544, 555 (Bankr. S.D.N.Y. 2000) (“[I]rreparable harm

exists whenever local creditors of the foreign debtor seek to collect their claims or obtain

preferred positions to the detriment of other creditors.”).



                                                  4
  Case 20-42376       Doc 5     Filed 10/06/20 Entered 10/06/20 18:01:08            Desc Main
                                Document      Page 101 of 110



       Second, immediate relief is necessary to access debtor-in-possession financing approved

in the Canadian Proceeding. This financing, in turn, is vital to the viability of the Canadian

Proceeding and the UrtheCast Group’s reorganization efforts.        As noted above, entry of a

recognition order is a condition precedent to receiving advances under the facility. Provisional

relief is necessary on an emergency basis to both protect the estates and facilitate the Canadian

Proceeding.

               B. The balance of harm and injury favors granting the requested relief.

       The provisional relief sought by the Foreign Representative will benefit all creditors by

preserving assets and facilitating the Canadian Proceeding; it will avoid irreparable injury. This

outweighs any harm that a particular creditor would face as a result of the provisional

recognition of the Canadian Proceeding or the temporary imposition of a stay.

               C. The Foreign Representative has a high probability of succeeding on the
                  merits.

       The Foreign Representative has a high probability of succeeding on the merits of the

chapter 15 petitions. The Foreign Representative has filed, contemporaneously with this motion,

a motion to obtain an order recognizing the Canadian Proceeding and related relief. In that

motion, the Foreign Representative has demonstrated that the Canadian Proceeding is a foreign

main proceeding as defined in section 1502(4) of the Bankruptcy Code, and that it is the proper

foreign representative, as defined in section 101(24) of the Bankruptcy Code.

       Once the Canadian Proceeding is recognized, the Court may grant “any appropriate

relief” at the request of the recognized foreign representative “where necessary to effectuate the

purpose of [chapter 15] and to protect the assets of the debtor or the interests of the creditors.”

This relief may include imposing an additional stay and granting “any additional relief that may




                                                5
  Case 20-42376         Doc 5    Filed 10/06/20 Entered 10/06/20 18:01:08           Desc Main
                                 Document      Page 102 of 110



be available to a trustee, except for relief available under sections 522, 544, 545, 547, 548, 550,

and 724(a) [of the Bankruptcy Code].” 11 U.S.C. § 1121(a).

        The Foreign Representative has a high probability of succeeding on the merits of its

request for additional relief as well. Court may grant relief under section 1521 of the Bankruptcy

Code if the interests of “the creditors and other interested entities, including the debtor, are

sufficiently protected.” 11 U.S.C. § 1522(a). Additionally, section 105(a) of the Bankruptcy

Code provides that the “court may issue any order, process, or judgment that is necessary or

appropriate to carry out the provisions of this title.” 11 U.S.C. § 105(a). In the motion for

recognition, the Foreign Representative requested that the Court exercise its discretion to grant

relief similar to the provisional relief on a final basis.      Because the additional relief –

specifically, the application of section 365 to these proceedings – is necessary to preserve the

Debtors’ contracts and going concern value, the Foreign Representative has a high probability

that additional relief will be granted.

                D. The public interest favors the requested relief.

        Chapter 15 embodies the public policy of international comity and cooperation. Granting

provisional relief is necessary for the success of the Canadian Proceeding, and is therefore in the

public interest. Rehabworks, Inc. v. Lee (In re Integrated Health Servs., Inc.), 281 B.R. 231, 239

(Bankr. D. Del. 2002) (“In the context of a bankruptcy case, promoting a successful

reorganization is one of the most important public interests.”); see also In re Lazarus Burman

Assocs., 161 B.R. 891, 901 (Bankr. E.D.N.Y. 1993) (“The public interest, in the context of a

bankruptcy proceeding, is in promoting a successful reorganization.”).




                                                6
  Case 20-42376        Doc 5    Filed 10/06/20 Entered 10/06/20 18:01:08             Desc Main
                                Document      Page 103 of 110



       IV.     Additional Relief is Appropriate.

       Section 1519 (a) of the Bankruptcy Code allows for the granting of provisional relief,

including pursuant to 11 U.S.C. § 1521(a)(7). Section 1521(a)(7) in turn provides that, with

certain exceptions, the Court may grant any additional relief that may be available to a trustee. 11

U.S.C. § 1521(a)(7). This provision does not require the application of injunction standards. 11

U.S.C. § 1521(e). The Debtors are parties to executory contracts, which may contain bankruptcy

or insolvency “ipso facto” clauses. If counterparties to these agreements can unilaterally

terminate or modify those agreements, the Debtors’ ability to reorganize could be severely

jeopardized. Pursuant to § 1521(a)(7), the Foreign Representative requests that this Court order

that subsection 365(e) of the Bankruptcy Code shall apply with respect to the termination or

modification of any executory contracts or unexpired leases of the Debtors. Such relief is

necessary to effectuate the purpose of chapter 15 and to protect the assets of the Debtors or the

interests of the creditors. See 11 U.S.C. § 1521(a).

                                         CONCLUSION

       For the reasons set forth herein, the Foreign Representative respectfully requests

expedited relief and immediate entry of the proposed order.




                                                 7
  Case 20-42376      Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08   Desc Main
                             Document      Page 104 of 110



                                        FREDRIKSON & BYRON, P.A.

Dated: October 6, 2020                  /e/ Ryan T. Murphy
                                        Ryan T. Murphy (#311972)
                                        James C. Brand (#387362)
                                        FREDRIKSON & BYRON, P.A.
                                        200 South Sixth Street
                                        Suite 4000
                                        Minneapolis, MN 55402-1425
                                        (612) 492-7000

                                        ATTORNEYS FOR THE FOREIGN
                                        REPRESENTATIVE




                                          8
   Case 20-42376          Doc 5    Filed 10/06/20 Entered 10/06/20 18:01:08          Desc Main
                                   Document      Page 105 of 110



                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF MINNESOTA


                                                              Joint Administration Requested
In re:
                                                                       Case No.: 20-32353
UrtheCast Corp., et al.,
                                                                       Chapter 15
         Debtors in a Foreign Proceeding.1


ORDER (I) GRANTING EXPEDITED RELIEF AND (II) GRANTING PROVISIONAL
    RELIEF PURSUANT TO SECTION 1519 OF THE BANKRUPTCY CODE


         This case is before the Court on a motion for an order (a) provisionally giving full force

and effect in the United States to the Initial Order, as amended, and the Revised Initial Order, (b)

provisionally applying sections 362, 363, and 365 of the Bankruptcy Code in these chapter 15

cases under section 1519 of the Bankruptcy Code, and (c) granting related relief (the “Motion”)2;

and the Court having jurisdiction to consider the Motion and the relief requested therein in

accordance with 28 U.S.C. §§ 157 and 1334 and 11 U.S.C. §§ 109 and 1501; and consideration

of the Motion and the relief requested therein being a core proceeding under 28 U.S.C. §

157(b)(2)(P); and venue being proper before this Court under 28 U.S.C. § 1410(1) and (3); and it

appearing that no other or further notice need be provided; and the opportunity for a hearing to

consider the relief requested in the Motion having been provided; and upon the verified chapter

15 petitions, filed contemporaneously with the Motion, the record in support of the Motion and

         1
        The Debtors and the last four digits of their U.S. EIN or other unique identifier are as
follows: UrtheCast Corp. (#7087); Geosys-Int’l, Inc. (#8642); Geosys Australia PTY (#1624);
Geosys Europe SARL (#4389); Geosys S.A.S. (#3790); Geosys do Brasil Sistemas de
Informacao Agriocola Ltda (#01-34); and Deimos Imaging S.L.U. (#4529). The Debtors’
mailing address is 1055 Canada Place, Ste 33, Vancouver BC V6C0C3.
         2
             Capitalized terms not defined herein are defined in the Motion.
   Case 20-42376       Doc 5     Filed 10/06/20 Entered 10/06/20 18:01:08              Desc Main
                                 Document      Page 106 of 110



the chapter 15 petitions, and the proceedings had before the Court; and the Court having found

and determined that the relief sought in the Motion is in the best interests of the Debtors, their

creditors, and parties in interest, and is in the interest of international comity and not inconsistent

with United States public policy, and that the legal and factual bases set forth in the Motion

establish just cause for the relief granted herein; and after due deliberation and sufficient cause

appearing therefor,

        THIS COURT HEREBY FINDS AND DETERMINES THAT:

        A.     The findings and conclusions set forth herein constitute this Court’s findings of

fact and conclusions of law under Rule 7052 of the Federal Rules of Bankruptcy Procedures (the

“Bankruptcy Rules”) made applicable to this proceeding under Bankruptcy Rule 9014. To the

extent any of the following findings of fact constitute conclusions of law, they are adopted as

such. To the extent any of the following conclusions of law constitute findings of fact, they are

adopted as such.

        B.     This Court has jurisdiction to consider this matter under 28 U.S.C. §§ 157 and

1334.

        C.     This is a core proceeding under 28 U.S.C. § 157(b)(2)(P).

        D.     Venue of these cases is proper before this Court under 28 U.S.C. § 1410(1) and

(3).

        E.     There is a substantial likelihood that the Foreign Representative will successfully

demonstrate that the Canadian Proceeding constitutes a “foreign main proceeding” as defined in

section 1502(4) of the Bankruptcy Code, or a “foreign nonmain proceeding” as defined in

section 1502(5).




                                                  2
  Case 20-42376         Doc 5    Filed 10/06/20 Entered 10/06/20 18:01:08            Desc Main
                                 Document      Page 107 of 110



       F.      The commencement or continuation of any action or proceeding in the United

States against the Debtors should be enjoined pursuant to sections 105(a) and 1519 of the

Bankruptcy Code to permit the expeditious and economical administration of the Canadian

Proceeding, and such relief will either (a) not cause an undue hardship to any creditors or other

parties-in-interest or (b) any hardship to such creditors or parties is outweighed by the benefits of

the relief requested.

       G.      Unless a preliminary injunction is issued, there is a material risk that the Debtors’

creditors or other parties-in-interest in the United States may take certain actions against the

Debtors, including exercising certain remedies under existing executory contracts. Such actions

could (a) interfere with and cause harm to the Debtors’ efforts to administer the Canadian

Proceedings, (c) interfere with the Debtors’ operations, and (d) undermine the Debtors’ efforts to

achieve an equitable result for the benefit of all of the Debtors’ stakeholders. Accordingly, there

is a material risk that the Debtors may suffer immediate and irreparable injury, and it is therefore

necessary that the Court grant the relief set forth in this order (the “Order”).

       H.      The interest of the public will be served by this Court’s entry of this Order.

       I.      The Foreign Representative is entitled to the full protections and rights available

pursuant to section 1519(a)(1), (2), and (3) of the Bankruptcy Code.

NOW, THEREFORE, IT IS ORDERED:

       1.      Beginning on the date of this Order and continuing until the date of the entry of an

order of this Court recognizing the Canadian Proceeding as a “foreign main proceeding” as

defined in section 1502(4) of the Bankruptcy Code (or as a “foreign nonmain proceeding” as

defined in section 1502(5) of the Bankruptcy Code) and the Foreign Representative as a “foreign




                                                  3
  Case 20-42376       Doc 5   Filed 10/06/20 Entered 10/06/20 18:01:08              Desc Main
                              Document      Page 108 of 110



representative” as defined in section 101(24) of the Bankruptcy Code (unless otherwise extended

pursuant to section 1519(b) of the Bankruptcy Code):

              a.     The Foreign Representative is recognized as, and shall be the
                     representative of, the Debtors. In conjunction with the Canadian
                     Proceeding, the Debtors under the oversight of the Monitor are entitled to
                     continue to operate the Debtors’ assets and affairs in the United States and
                     may operate the Debtors’ business and exercise the rights and powers of a
                     trustee under and to the extent provided by sections 363 and 552 of the
                     Bankruptcy Code.

              b.     The Initial Order, the Amended Initial Order, the Revised Initial Order,
                     and the Stay Extension and Foreign Representative Order, including any
                     extensions, amendments, or modifications thereto, are hereby enforced on
                     a final basis and given full force and effect in the United States (except as
                     otherwise expressly provided herein), including but not limited to the
                     priority afforded to the DIP Lender’s security interest pursuant to ¶¶ 42-51
                     of the Revised Initial Order in, among other things, the Winfield
                     Receivable.

              c.     Section 362 of the Bankruptcy Code shall apply with respect to the
                     Debtors and the Debtors’ property that is within the territorial jurisdiction
                     of the United States. For the sake of clarity, no person may setoff any
                     debt owing to any of the Debtors that arose before the commencement of
                     the case under this title, including but not limited to the Winfield
                     Receivable, against any claim against such Debtor.

              d.     Section 365(e) of the Bankruptcy Code shall apply with respect to the
                     Debtors and the property of the Debtors that is within the territorial
                     jurisdiction of the United States.

              e.     Any and all counterparties to a contract with the Debtors is hereby
                     prohibited from taking any steps to cancel, terminate, or modify such
                     contract for any reason, including non-payment of amounts due and/or due
                     to any ipso facto clause described by section 365(e)(1) of the Bankruptcy
                     Code.

              f.     The Foreign Representative shall have the rights and protections to which
                     the Foreign Representative is entitled under chapter 15 of the Bankruptcy
                     Code, including, but not limited to, the protections limiting the jurisdiction
                     of United States Courts over the Foreign Representative in accordance
                     with section 1510 of the Bankruptcy Code and the granting of additional
                     relief in accordance with sections 1519(a) and 1521 of the Bankruptcy
                     Code.



                                               4
  Case 20-42376        Doc 5     Filed 10/06/20 Entered 10/06/20 18:01:08            Desc Main
                                 Document      Page 109 of 110



               g.      Notwithstanding any provision in the Bankruptcy Rules to the contrary, (i)
                       this Order shall be effective immediately and enforceable upon entry, (ii)
                       the Foreign Representative is not subject to any stay in the
                       implementation, enforcement, or realization of the relief granted in this
                       Order, and (iii) the Foreign Representative is authorized and empowered,
                       and may, in his discretion and without further delay, take any action and
                       perform any act necessary to implement and effectuate the terms of this
                       Order.

       2.      The Foreign Representative and the Debtors are hereby granted the full

protections and rights available pursuant to section 1519(a)(1), (2), and (3) of the Bankruptcy

Code, including without limitation, interim relief with respect to section 1520(a)(1), (3), and (4),

and section 1521(a)(1), (2), and (5).

       3.      Pursuant to Bankruptcy Rule 7065, the security provisions of Rule 65(c) of the

Federal Rules of Civil Procedure are waived.

       4.      The banks and financial institutions with which the Debtors maintain bank

accounts or on which checks are drawn or electronic payment requests made in payment of

prepetition or postpetition obligations are authorized and directed to continue to service and

administer the Debtors’ bank accounts without interruption and in the ordinary course and to

receive, process, honor and pay any and all such checks, drafts, wires and automatic clearing

house transfers issued, whether before or after the Petition Date and drawn on the Debtors’ bank

accounts by respective holders and makers thereof and at the direction of the Monitor or the

Debtors, as the case may be.

       5.      The Foreign Representative is authorized to take all actions necessary to

effectuate the relief granted pursuant to this Order.

       6.      This Court shall retain jurisdiction with respect to the enforcement, amendment or

modification of this Order, any requests for additional relief or any adversary proceeding or

contested matter brought in and through the chapter 15 case, and any request by an entity for


                                                  5
  Case 20-42376         Doc 5     Filed 10/06/20 Entered 10/06/20 18:01:08       Desc Main
                                  Document      Page 110 of 110



relief from the provisions of this Order, for cause shown, that is properly commenced and within

the jurisdiction of this Court.

DATED:                                             ______________________________


                                                   United States Bankruptcy Judge




                                               6
